Citation Nr: 1201039	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-37 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant had active service in the United States Army from June 1959 to June 1962.  This case comes before the Board of Veterans' Appeals (Board) from appeal from a January 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) in which the RO denied the appellant's claims of entitlement to service connection for bilateral hearing loss and tinnitus. 

In March 2010, a Board hearing was held at the RO before the undersigned, who is the Acting Veterans Law Judge rendering the final determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.

The appellant submitted additional evidence in connection with the March 2010 Travel Board hearing and he also submitted a waiver pursuant to 38 C.F.R. § 20.1304.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c).  In addition, service connection for bilateral hearing loss and tinnitus is granted herein.  Therefore, a remand to have the RO initially consider this evidence is unnecessary and the case is ready for appellate review.


FINDINGS OF FACT

1.  The evidence for and against the appellant's claim is at least in relative equipoise on the question of whether his currently diagnosed bilateral hearing loss is related to acoustic trauma in service.

2.  The evidentiary record raises a reasonable doubt as to whether the appellant has tinnitus which is related to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).

2.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In this case, the Board is granting in full the benefits sought on appeal (service connection).  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  The Board notes that the Veteran was provided, in August 2008, with notice of the information and evidence necessary to substantiate the initial rating(s) and effective date(s) to be assigned in the event his claim(s) was/were successful.

II. The Merits of the Claims

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that he currently suffers from bilateral hearing loss and tinnitus due to noise exposure while on active duty pursuant to his duties as a radio operator assigned to artillery batteries.  The appellant testified at his March 2010 Travel Board hearing that he was exposed to painful and deafening noise from 105 and 155 howitzers, as well as from MGR-1 (Honest John) rockets.  He stated that his post-service occupations were in quiet offices and that he had not engaged in any hobbies involving acoustic trauma since his service separation.  The appellant further testified that the noises in his ears (tinnitus) began in service and have continued to the present.

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Ringing in the ears is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

The United States Court of Appeals for Veterans Claims (Court) indicated that, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The Court held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

Review of the appellant's service medical records reveals that he underwent a service entrance examination in June 1959; No audiometric testing was performed on either occasion; spoken and whispered voice testing was utilized.  There is no mention in the appellant's service medical records of any problems with hearing or tinnitus and no complaints of these conditions are included.  

The appellant underwent a service separation examination in June 1952.  He underwent audiometric testing at that time and the puretone thresholds, in decibels and converted to ISO (ANSI) units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
N/A
20
LEFT
30
20
15
N/A
20

The appellant underwent VA audiometric testing in July 2009.  The puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
35
65
60
LEFT
30
30
40
65
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  Each ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

The VA examining audiologist reviewed the claims file.  The appellant denied occupational and recreational noise exposure.  The examiner concluded that it was less likely than not that the appellant's bilateral hearing loss was caused by acoustic trauma in service because the separation examination showed normal hearing.  She stated that the appellant's current loss was a result of his occupational and recreational activities involving high-risk noise; however, she did not identify said activities.  The examiner also stated that there was no mention of tinnitus in the appellant's service medical records and that the etiology of his tinnitus was unknown.

The appellant underwent another VA audiometric examination in July 2009; the examiner reviewed the claims file.  The appellant complained of constant bilateral tinnitus and hearing loss.  He reported noise exposure from radio squelch and artillery and rocket fire in the Army.  He said that he had first noticed tinnitus after exposure to radio squelch.  The appellant reported post-service occupational experience of two years in a quiet office and 42 years in a sales position.  The puretone threshold results from the audiometric testing, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
35
65
60
LEFT
30
30
40
60
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  Each ear again met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.

The VA audiologist concluded that the appellant's bilateral hearing loss and tinnitus were not caused by or the result of his military service because the results of the separation examination were within normal results bilaterally and because the service medical records were negative for findings of tinnitus or any other ear complaints.

The evidence of record includes private medical records dated in September 2009.  The examining physician noted that the appellant said that he had first noticed tinnitus in both ears after he was discharged and that it had gotten gradually worse over the years along with hearing loss.  The physician also stated that the audiometric evaluation of the appellant was essentially unchanged from the audiogram conducted at VA in July 2009.  The examining physician concluded that there was no doubt that the appellant's noise exposure in the military did impact his current hearing loss and also contributed to the current tinnitus.  The Board notes that, while the physician did not conduct a review of the appellant's service medical records, the information provided by the appellant was essentially the same as the information he provided during each VA audiology examination.

The evidence unfavorable to the claim for service connection in this case consists of the service medical treatment records which contain no mention of hearing loss or tinnitus, the many years between service and clinical documentation of hearing loss, the October 2008 negative VA audiology opinion and the July 2009 negative VA audiology opinion.  

Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he currently suffers from bilateral sensorineural hearing loss, as well as from tinnitus, and that he served in artillery units while he was on active duty.  He has stated that the onset of his tinnitus was during service or shortly after his service discharge.  In Charles v. Principi, 16 Vet. App. 370 (2002), the Court determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  Based on the appellant's service record, it may be assumed that he experienced noise trauma associated with his Army duties.  In addition, the Veteran is competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, the Board finds that Veteran's statements are competent and credible with respect to having been exposed to noise in the military and having tinnitus and hearing problems in service which continued after service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure and chronicity of symptoms as credible.  In addition, there is evidence from a private physician that the appellant's bilateral hearing loss and tinnitus are related to his military noise exposure.

The Board notes that the appellant's service separation audiogram was conducted in June 1962, and that, prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards must be converted to ISO-ANSI standards.  However, neither the October 2008 examiner nor the July 2009 examiner discussed whether or not the required conversion to ISO (ANSI) units from the ASA units noted on the June 1952 service department testing was performed.  Thus, neither examiner discussed the June 1952 bilateral findings of puretone threshold results of 30 decibels at 500 Hertz which, as per the Court in Hensley, supra, indicates some degree of hearing loss.  Because of these deficiencies, neither VA examiner's opinion is probative concerning the relationship between the appellant's active military service and his development of the current bilateral hearing loss.  

The Board concludes that evidence for and against the Veteran's claims for service connection for bilateral hearing loss and for tinnitus is at least in approximate balance.  In other words, the record presents a reasonable doubt that the Veteran's bilateral hearing loss had its onset during his active service and has continued to the present.  The record also presents a reasonable doubt that the Veteran's tinnitus had its onset during his active service and/or is etiologically related to the hearing loss.  The Board will resolve that doubt in the Veteran's favor and grant service connection for bilateral hearing loss and for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


